                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               8:17CR189

       v.
                                                             JUDGMENT
KHRYE HOLBERT,

                     Defendant.


      Pursuant to the Memorandum and Order entered today, judgment is entered in favor
of the United States of America and against Khyre Holbert.

      Dated this 5th day of February 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
